Title: To Alexander Hamilton from Otho H. Williams, 7 November 1789
From: Williams, Otho H.
To: Hamilton, Alexander


Baltimore, November 7, 1789. “With this letter, I inclose my Weekly return.… You will … greatly facilitate the Work and insure uniformity therein (I presume in every other Office as well as mine) if you will please to order printed forms to be furnished.… It may be consistent for me to mention that no appointments of Officers in the Department of the Customs reached this place before Saturday the 8th. of August at Night, and no qualifications were Authenticated until Monday the tenth, consequently no returns can commence in this Office at an earlier day. But it may be proper for you to know that between the last of July and the 8th. of August the Sum of £411.9.0 Curt. money, dollars @ 7/6. each for duties on Imports, was secured in the Naval Office at this port under the State Laws which were not then Superceeded by any known Law of Congress. The Naval Officer continuing to act after the 13 of August upon the same presumption that induced a continuance of the execution of State laws after the fourth of March. I mention these circumstances because I am about to close my official account with the State. The Legislature is now siting, and if you choose to claim those duties, under the constitution of the Genl Govt, some order may be taken in it by our genl. assembly. If you do not, I doubt whether the Merchants by whom they are payable will not protest against payment to the State. The state certainly had no right then to impose the duty and indeed, as Congress had no executive powers here at the time, many presume that the bonds are, void and that payment cannot be enforced. It is certain that in that period, Vessels arrived in some of the Ports of the Ustates and paid no duty on tonnage or Cargo.…”
